     Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 1 of 44 Page ID #:1



 1     Daniel S. Robinson (SBN 244245)                   Jean Martin (Pro Hac Vice Forthcoming)
       Wesley K. Polischuk (SBN 254121)                  Ryan J. McGee (Pro Hac Vice Forthcoming)
 2     Michael W. Olson (SBN 312857)                     MORGAN & MORGAN
       ROBINSON CALCAGNIE, INC.                          COMPLEX LITIGATION GROUP
 3     19 Corporate Plaza Drive                          201 N. Franklin St., 7th Floor
       Newport Beach, CA 92660
 4     (949) 720-1288; Fax (949) 720-1292                Tampa, FL 33602
       drobinson@robinsonfirm.com                        Telephone: (813) 559-4908
 5     wpolischuk@robinsonfirm.com                       Facsimile: (813) 223-5402
       molson@robinsonfirm.com                           jeanmartin@ForThe People.com
 6                                                       rmcgee@ForThe People.com
       M. Anderson Berry (SBN 262879)
 7     Leslie Guillon (SBN 222400)
       CLAYEO C. ARNOLD,
 8
       A PROFESSIONAL LAW
 9     CORPORATION
       865 Howe Avenue
10     Sacramento, CA 95825
       Telephone: (916) 777-7777
11     Facsimile: (916) 924-1829
       aberry@justice4you.com
12
       lguillon@justice4you.com
13
      Attorneys for Plaintiffs
14
                                    UNITED STATES DISTRICT COURT
15
                                   CENTRAL DISTRICT OF CALIFORNIA
16

17    ALMA FIDELA CERCAS, an individual             Case No.: _______________
      and California resident, KAITLYN
18    NAKAGOSHI, an individual and Florida
      resident, JUDY ANNE GRAUSE, an
19                                                  CLASS ACTION COMPLAINT
      individual and Virginia resident, on behalf
      of themselves and all others similarly        DEMAND FOR JURY TRIAL
20
      situated,
21
                     Plaintiffs,
22    vs.

23    AMBRY GENETICS CORP., a Delaware
      Corporation,
24

25                   Defendant.

26

27           Plaintiffs Alma Fidela Cercas (“Cercas”), Kaitlyn Nakagoshi (“Nakagoshi”), and Judy

28    Anne Grause (“Grause”) (collectively, “Plaintiffs”) bring this Class Action Complaint against

        CLASS ACTION COMPLAINT                       1
     Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 2 of 44 Page ID #:2



 1    Ambry Genetics Corporation in their respective individual capacities and on behalf of all others

 2    similarly situated, and allege, upon personal knowledge as to their own actions and their counsels’

 3    investigations, and upon information and belief as to all other matters, as follows:

 4                                       I.      INTRODUCTION

 5            1.     Ambry Genetics Corporation (“Ambry” or “Defendant”) is a provider of

 6    healthcare services throughout the United States. Through its online services, Ambry offers a

 7    comprehensive genetic testing menu of more than 300 tests for screening and diagnosis for

 8    inherited and non-inherited diseases, such as cancer, heart disease, neurodevelopmental disorders,

 9    and other medical issues.

10            2.     On or about April 15, 2020, Ambry announced a security incident involving

11    sensitive personally identifiable information (“PII”) and protected health information (“PHI”) of

12    its patients (collectively, “Sensitive Information”).1 The exposed Sensitive Information included

13    patients’ names, dates of birth, health insurance information, medical information, and for some

14    patients, Social Security Numbers, and other sensitive PII and PHI (the “Data Breach”).

15            3.     Although the Data Breach occurred between January 22, 2020 and January 24,

16    2020, and Ambry reported the Data Breach to government authorities in March 2020, Ambry

17    waited three months before notifying patients.

18            4.     The Data Breach was a direct result of Defendant’s failure to implement adequate

19    and reasonable cybersecurity procedures and protocols necessary to protect patients’ Sensitive

20    Information.

21

22    1
        Under the Health Insurance Portability and Accountability Act, 42 U.S.C. § 1320d et seq.
23    (“HIPAA”), protected health information (“PHI”) is considered to be individually identifiable
      information relating to the past, present, or future health status of an individual that is created,
24    collected, or transmitted, or maintained by a HIPAA-covered entity in relation to the provision of
      healthcare, payment for healthcare services, or use in healthcare operations. 45 C.F.R. § 160.103.
25    Health information such as diagnoses, treatment information, medical test results, and
      prescription information are considered protected health information under HIPAA, as are
26
      national identification numbers and demographic information such as birth dates, gender,
27    ethnicity, and contact and emergency contact information. Summary of the HIPAA Privacy Rule,
      available at: https://www.hhs.gov/hipaa/for-professionals/privacy/laws-regulations/index.html
28    (last accessed Apr. 21, 2020).

          CLASS ACTION COMPLAINT                         2
     Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 3 of 44 Page ID #:3



 1           5.      Defendant disregarded the rights of Plaintiff and Class Members (defined below)

 2    by, among other things, intentionally, willfully, recklessly, or negligently failing to take adequate

 3    and reasonable measures to ensure its data systems were protected against unauthorized

 4    intrusions; failing to disclose that it did not have reasonable or adequately robust computer

 5    systems and security practices to safeguard patients’ Sensitive Information; failing to take

 6    standard and reasonably available steps to prevent the Data Breach; failing to monitor and timely

 7    detect the Data Breach; and failing to provide Plaintiffs and Class Members prompt and accurate

 8    notice of the Data Breach.

 9           6.      As a result of Defendant’s failure to implement and follow reasonable security

10    procedures, patients’ Sensitive Information is now in the hands of thieves. Plaintiffs and Class

11    Members have had to spend, and will continue to spend, significant amounts of time and money

12    in an effort to protect themselves from the adverse ramifications of the Data Breach and will

13    forever be at a heightened risk of identity theft and fraud.

14           7.      Plaintiffs, on behalf of all others similarly situated, allege claims for negligence;

15    negligence per se; invasion of privacy; breach of implied contract; unjust enrichment; breach of

16    fiduciary duty; breach of confidence; violation of the California Unfair Competition Law (Cal.

17    Business & Professions Code § 17200, et seq.); and violation of the Confidentiality of Medical

18    Information Act (Cal. Civ. Code § 56, et seq.). Plaintiffs and the Class Members seek to compel

19    Defendant to adopt reasonably sufficient security practices to safeguard patients’ Sensitive

20    Information that remains in Defendants’ custody to prevent incidents like the Data Breach from

21    reoccurring in the future.

22                                            II.     PARTIES

23           8.      Plaintiff Alma Fidela Cercas is a resident of Orange County, California, and an

24    Ambry patient. On or about April 15, 2020, Plaintiff Cercas received notice from Ambry that her

25    Sensitive Information had been improperly exposed to unauthorized third parties.

26           9.      Plaintiff Kaitlyn Nakagoshi is a resident of Pinellas County, Florida, and became

27    a patient of Ambry in 2016. In April 2020, Plaintiff Nakagoshi received notice from Ambry that

28    her Sensitive Information had been improperly exposed to unauthorized third parties.

        CLASS ACTION COMPLAINT                           3
     Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 4 of 44 Page ID #:4



 1           10.     Plaintiff Judy Anne Grause is a resident of Roanoke County, Virginia, and an

 2    Ambry patient. On or about April 21, 2020, Plaintiff Grause received notice from Ambry that her

 3    Sensitive Information had been improperly exposed to unauthorized third parties.

 4           11.     Defendant Ambry Genetics Corporation is a Delaware corporation headquartered

 5    in Aliso Viejo, CA. Ambry provides genetic testing services, including screening and diagnosis

 6    of hereditary cancers and other medical conditions, to patients in the United States. Ambry’s

 7    parent corporation is Konica Minolta Precision Medicine, Inc.

 8                                III.    JURISDICTION AND VENUE

 9           12.     This Court has subject matter jurisdiction over this action under the Class Action

10    Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million, exclusive

11    of interest and costs, there are more than 100 members in the proposed class, and at least one

12    member of the class is a citizen of a state different from Defendant.

13           13.     Plaintiff Cercas received services from Ambry and engaged in underlying health

14    services within this District where her Sensitive Information was also maintained, and where the

15    Data Breach occurred which led to her sustaining damage. Similarly, Plaintiffs Nakagoshi’s and

16    Grause’s Sensitive Information was also maintained by Defendant in this District where also the

17    Data Breach occurred which led to them sustaining damage. Through its business operations in

18    this District, Ambry intentionally avails itself of the markets within this District to render the

19    exercise of jurisdiction by this Court just and proper.

20           14.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) because a

21    substantial part of the events and omissions giving rise to this action occurred in this District.

22    Ambry is based in this District, maintains patients’ Sensitive Information in the District and has

23    caused harm to Plaintiffs and Class Members residing in this District.

24

25

26

27

28

        CLASS ACTION COMPLAINT                           4
     Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 5 of 44 Page ID #:5



 1                                   IV.     STATEMENT OF FACTS

 2            A. Background.

 3            15.    Ambry was founded in 1999 as a basic diagnostic laboratory and has grown over

 4    the years to a massive state-of-the-art testing behemoth. The company has performed more than

 5    1 million genetic tests, and is an in-network provider for almost 97% of patients in the U.S. who

 6    have public or private health insurance. Ambry’s “highly-automated” lab operates 24/7 and

 7    performs “DNA fingerprinting of each specimen before and after testing.” The comprehensive

 8    genetic testing menu of more than 300 tests for screening and diagnosis offered by Ambry

 9    includes services for oncology, cardiology, neurology, and exome and general genetics.

10            16.    Patients and healthcare professionals can order tests directly though Ambry’s

11    online portal and have the results sent to the doctor or directly to the patient. Patients are billed

12    through their healthcare insurance or personally.2 Due to the nature of these services, Ambry must

13    keep patients’ Sensitive Information in its system. Ambry accomplishes this by keeping the

14    Sensitive Information electronically—even in its email systems, as evidenced by this Data

15    Breach.

16            17.    Patients demand security to safeguard their Sensitive Information. As a healthcare

17    provider, Ambry is required to ensure that such sensitive, personal information is not disclosed

18    or disseminated to unauthorized third parties without the patients’ express, written consent, as

19    further detailed below.

20

21

22

23

24

25
      2
        Healthcare professionals send Ambry patients’ PII and PHI by email to
26
      Preverification@ambrygen.com, or by upload through ambrygen.com or
27    portal.ambrygen.com/secure-upload/. See Ambry’s Preverification of Benefits Form, available
      at: https://www.ambrygen.com/assets/pdf/billing/preverification_benefits_request_form.pdf
28    (last accessed Apr. 22, 2020).

          CLASS ACTION COMPLAINT                         5
     Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 6 of 44 Page ID #:6



 1            B. The Data Breach.

 2            18.    Beginning on or about April 15, 2020, Ambry sent over 230,000 patients a Notice
 3    of Data Breach.3 Thomas Gnielinski, Ambry’s Chief Compliance Officer based in Orange
 4    County, California, informed the affected patients that:
 5            Our security team identified unauthorized access to an employee’s email account
              between January 22-24, 2020 . . .. [W]e are notifying you because your personal
 6
              information may have been impacted. Specifically, while we are not aware of any
 7            misuse of your personal information, the security incident may have resulted in the
              disclosure of your information, including your name, date of birth, Ambry account
 8            number, insurance information, and medical information.
 9            We want to assure you that we have taken steps designed to prevent this type of event
10            from happening again, including through an ongoing effort to enhance our security
              measures and to provide additional training to employees.
11

12            19.    Ambry’s patients’ Sensitive Information is likely for sale on the dark web and, on

13    information and belief, is still for sale to criminals. This means that the Data Breach was

14    successful; unauthorized individuals accessed Ambry’s patients’ unencrypted, unredacted

15    information, including name, date of birth, billing and insurance information, patient referral

16    information, relevant medical records, and more, including Social Security Numbers.

17            C. Plaintiffs’ Efforts to Secure Their Sensitive Information

18            20.    Upon receiving Notice from Ambry on or about April 15, 2020, Plaintiff Cercas

19    signed up with a credit monitoring agency; requested a new medical insurance number; placed

20    fraud alerts on her accounts with all three credit bureaus; and is in the process of contacting the

21    Social Security Administration, and contacting her various doctors to update them with her new

22    insurance number. Plaintiff Cercas is also contacting her bank to further monitor her account.

23
      3
24     Ambry Notice of Data Breach, archived on the California Attorney General’s website,
      available at: https://oag.ca.gov/system/files/Sample%20Notification%20Letter_5.pdf (last
25    accessed Apr. 21, 2020); see also, Ambry’s Substitute Notice, available at:
      https://www.ambrygen.com/legal/substitute-notice (last accessed Apr. 21, 2020); U.S. Dept. of
26
      Health and Human Services, Cases Currently Under Investigation, available at:
27    https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf (last accessed Apr. 22, 2020)(stating that
      Ambry reported the Data Breach to the Department of Health and Human Services on March
28    22, 2020 as a “Hacking/IT Incident” affecting 232,772 individuals).

          CLASS ACTION COMPLAINT                        6
     Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 7 of 44 Page ID #:7



 1    This is time Plaintiff Cercas otherwise would have spent performing other activities, such as her

 2    job and/or leisurely activities for the enjoyment of life.

 3            21.    Knowing that thieves stole her Sensitive Information, potentially including her

 4    DNA and genetic medical information, and knowing that her Sensitive Information may be

 5    available for sale on the dark web, has caused Plaintiff Cercas great anxiety. She is now very

 6    concerned about her healthcare coverage and identity theft in general. This Data Breach has given

 7    Plaintiff Cercas hesitation about using electronic services, and reservations about conducting

 8    other online activities requiring her personal information.

 9            22.    Plaintiff Cercas suffered actual injury from having her Sensitive Information

10    exposed as a result of the Data Breach including, but not limited to: (a) paying monies to Ambry

11    for its goods and services which she would not have, had Ambry disclosed that it lacked data

12    security practices adequate to safeguard consumers’ Sensitive Information from theft; (b)

13    damages to and diminution in the value of her Sensitive Information—a form of intangible

14    property that the Plaintiff Cercas entrusted to Ambry as a condition for healthcare services; (c)

15    loss of her privacy; and (d) imminent and impending injury arising from the increased risk of

16    fraud and identity theft.

17            23.    As a result of the Data Breach, Plaintiff Cercas will continue to be at heightened

18    risk for financial fraud, medical fraud and identity theft, and the attendant damages, for years to

19    come.

20            24.    Upon receiving Notice from Ambry in late April 2020, Plaintiff Nakagoshi is

21    considering signing up with a credit monitoring agency and reviewing her credit card and other

22    online statement to check for fraudulent activity. This is time Plaintiff Nakagoshi otherwise

23    would have spent performing other activities, such as her job and/or leisurely activities for the

24    enjoyment of life.

25            25.    Knowing that thieves stole her Sensitive Information, potentially including her

26    DNA and genetic medical information, and knowing that her Sensitive Information may be

27    available for sale on the dark web, has caused Plaintiff Nakagoshi great anxiety. She is now very

28    concerned about her healthcare coverage and identity theft in general. This Data Breach has given

        CLASS ACTION COMPLAINT                            7
     Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 8 of 44 Page ID #:8



 1    Plaintiff Nakagoshi hesitation about using electronic services, and reservations about conducting

 2    other online activities requiring her personal information.

 3           26.     Plaintiff Nakagoshi suffered actual injury from having her Sensitive Information

 4    exposed as a result of the Data Breach including, but not limited to: (a) paying monies to Ambry

 5    for its goods and services which she would not have, had Ambry disclosed that it lacked data

 6    security practices adequate to safeguard consumers’ Sensitive Information from theft; (b)

 7    damages to and diminution in the value of her Sensitive Information—a form of intangible

 8    property that the Plaintiff Nakagoshi entrusted to Ambry as a condition for healthcare services;

 9    (c) loss of her privacy; and (d) imminent and impending injury arising from the increased risk of

10    fraud and identity theft.

11           27.     As a result of the Data Breach, Plaintiff Nakagoshi will continue to be at

12    heightened risk for financial fraud, medical fraud and identity theft, and the attendant damages,

13    for years to come.

14           28.     Upon receiving Notice from Ambry on or about April 21, 2020, Ms. Grause

15    reviewed her current credit monitoring account and attempted to sign up with the credit

16    monitoring agency supplied by Defendant. She is in the process of notifying her medical insurance

17    providers, placing fraud alerts with all three credit bureaus and contacting the Social Security

18    Administration and her various healthcare providers to alert them of the Data Breach. Ms. Grause

19    is also contacting her bank to further monitor her checking account. This is time Ms. Grause

20    otherwise would have spent performing other activities, such as her job and/or leisurely activities

21    for the enjoyment of life.

22           29.     Knowing that thieves stole her Sensitive Information, and knowing that her

23    Sensitive Information may be available for sale on the dark web, has caused Ms. Grause great

24    anxiety. This Data Breach has caused her to not want to share any PII or PHI electronically,

25    although she understands how difficult that choice is in this age of technology. She now has

26    intense hesitation about using electronic services, and reservations about conducting other online

27    activities requiring her personal information. Ms. Grause is now also very concerned about her

28    healthcare coverage and identity theft in general.

        CLASS ACTION COMPLAINT                             8
     Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 9 of 44 Page ID #:9



 1           30.     Ms. Grause suffered actual injury from having her Sensitive Information exposed

 2    as a result of the Data Breach including, but not limited to: (a) paying monies to Ambry for its

 3    goods and services which she would not have, had Ambry disclosed that it lacked data security

 4    practices adequate to safeguard consumers’ Sensitive Information from theft; (b) damages to and

 5    diminution in the value of her Sensitive Information—a form of intangible property that the

 6    Plaintiff Grause entrusted to Ambry as a condition for healthcare services; (c) loss of her privacy;

 7    (d) imminent and impending injury arising from the increased risk of fraud and identity theft.

 8           D. Ambry’s Privacy Policies.

 9           31.     Ambry maintains policies that detail their promises and legal obligations to

10    maintain and protect patients’ Sensitive Information.

11           32.     Ambry’s Privacy Policy4 provides, in part:

12                   Ambry Genetics Corporation (“Ambry,” “we,” or “us”) is committed to
                     protecting your privacy. We have established this Privacy Policy to inform you
13                   of the specific practices and guidelines that protect the security and
                     confidentiality of your personal information. By using our website,
14
                     ambrygen.com, or any application or online services available on ambrygen.com
15                   (collectively, the “Services”), or by transmitting information to us by email or
                     other electronic means, you agree to the terms of this Privacy Policy.
16                   …
17                   Security Measures
18
                     Information that you provide to Ambry through ambrygen.com is encrypted
19                   using industry standard Secure Sockets Layer (SSL) technology. Your
                     information is processed and stored on controlled servers with restricted access.
20

21           33.     Ambry’s Notice of Privacy Practices5 provides, in part:
22                   We are required by law to:
23
                        Maintain the confidentiality of your protected health information in
24                       accordance with the Health Insurance Portability and Accountability Act of
                         1996 (“HIPAA”) and applicable state law;
25                      Comply with the terms of this Notice, including any amendments; and
26
      4
27      Ambry’s Privacy Policy, available at: https://www.ambrygen.com/legal/privacy-policy (last
      accessed Apr. 21, 2020).
      5
28      Ambry Notice of Privacy Practices, available at: https://www.ambrygen.com/legal/notice-of-
      privacy-practices (last accessed Apr. 21, 2020).
         CLASS ACTION COMPLAINT                         9
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 10 of 44 Page ID #:10



 1                     Give you this Notice of our legal duties and privacy practices with respect to
                        your PHI that we maintain.
 2                      …
 3
                    Your Authorization Is Needed for Other Uses and Disclosures
 4                  Unless otherwise permitted by applicable law, we will not use or disclose your
 5                  PHI for purposes not described in this Notice unless you give us written
                    authorization to do so (including via electronic signature). If you give us such
 6                  written authorization, then, in most cases, you may revoke it in writing at any
                    time as described in the authorization. Your revocation will be effective with
 7                  respect to all of your PHI that we maintain, unless we have already taken action
                    in reliance on your authorization.
 8

 9          34.     Ambry also describes how it may use and disclose medical information for each
10   category of uses or disclosures, none of which provide it a right to expose patients’ Sensitive
11   Information in the manner it was exposed to unauthorized third parties in the Data Breach.
12          E. The Healthcare Sector is Particularly Susceptible to Cyber Attacks.
13          35.     The number of U.S. data breaches surpassed 1,000 in 2016, a record high and a
14   forty percent increase in the number of data breaches from the previous year.6 In 2017, a new
15   record high of 1,579 breaches were reported representing a 44.7 percent increase.7 That trend
16   continues.
17          36.     The healthcare sector reported the second largest number of breaches among all
18   measured sectors in 2018, with the highest rate of exposure per breach.8 Indeed, when
19   compromised, healthcare related data is among the most sensitive and personally consequential.
20   A report focusing on healthcare breaches found that the “average total cost to resolve an identity
21   theft-related incident . . . came to about $20,000,” and that the victims were often forced to pay
22

23

24

25   6
       Identity Theft Resource Center, Data Breaches Increase 40 Percent in 2016, Finds New
     Report From Identity Theft Resource Center and CyberScout (Jan. 19, 2017), available at:
26   https://www.idtheftcenter.org/surveys-studys (last accessed Apr. 21, 2020).
     7
27     Identity Theft Resource Center, 2017 Annual Data Breach Year-End Review, available at:
     https://www.idtheftcenter.org/2017-data-breaches/ (last accessed Apr. 21, 2020).
     8
28     Identity Theft Resource Center, 2018 End -of-Year Data Breach Report, available at:
     https://www.idtheftcenter.org/2018-data-breaches/ (last accessed Apr. 21, 2020).
        CLASS ACTION COMPLAINT                        10
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 11 of 44 Page ID #:11



 1   out-of-pocket costs for healthcare they did not receive in order to restore coverage.9 Almost 50

 2   percent of the victims lost their healthcare coverage as a result of the incident, while nearly 30

 3   percent said their insurance premiums went up after the event. Forty percent of the customers

 4   were never able to resolve their identity theft at all. Data breaches and identity theft have a

 5   crippling effect on individuals and detrimentally impact the economy as a whole.10

 6          37.     Healthcare related data breaches have continued to rapidly increase. According to

 7   the 2019 HIMSS Cybersecurity Survey, 82 percent of participating hospital information security

 8   leaders reported having a significant security incident in the last 12 months, with a majority of

 9   these known incidents being caused by “bad actors” such as cybercriminals.11 “Hospitals have

10   emerged as a primary target because they sit on a gold mine of sensitive personally identifiable

11   information for thousands of patients at any given time. From social security and insurance

12   policies, to next of kin and credit cards, no other organization, including credit bureaus, have so

13   much monetizable information stored in their data centers.”12

14          38.     As a healthcare provider, Ambry knew, or should have known, the importance of

15   safeguarding the patients’ Sensitive Information entrusted to it and of the foreseeable

16   consequences if its data security systems were breached. This includes the significant costs that

17   would be imposed on Ambry’s patients as a result of a breach. Ambry failed, however, to take

18   adequate cybersecurity measures to prevent the Data Breach from occurring.

19          F. Ambry Acquires, Collects and Stores Plaintiffs’ and Class Members’ PII/PHI.

20          39.     Ambry acquires, collects, and stores a massive amount of its patients’ protected

21   health-related information and other personally identifiable data.

22

23

24   9
       Elinor Mills, Study: Medical identity theft is costly for victims, CNET (March 3, 2010),
     available at: https://www.cnet.com/news/study-medical-identity-theft-is-costly-for-victims/
25   (last accessed Apr. 21, 2020).
     10
        Id.
26   11
         2019 HIMSS Cybersecurity Survey, available at: https://www.himss.org/2019-himss-
27   cybersecurity-survey (last accessed Apr. 21, 2020).
     12
         Inside Digital Health, How to Safeguard Hospital Data from Email Spoofing Attacks, April 4,
28   2019, available at: https://www.idigitalhealth.com/news/how-to-safeguard-hospital-data-from-
     email-spoofing-attacks (last accessed Apr. 21, 2020).
        CLASS ACTION COMPLAINT                           11
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 12 of 44 Page ID #:12



 1          40.     As a condition of engaging in health services, Ambry requires that these patients

 2   entrust them with highly confidential Sensitive Information.

 3          41.     By obtaining, collecting, using, and deriving a benefit from Plaintiffs’ and Class

 4   Members’ Sensitive Information, Ambry assumed legal and equitable duties and knew or should

 5   have known that it was responsible for protecting Plaintiffs’ and Class Members’ Sensitive

 6   Information from disclosure.

 7          42.     Plaintiffs and the Class Members have taken reasonable steps to maintain the

 8   confidentiality of their Sensitive Information. Plaintiffs and the Class Members, as current and

 9   former patients, relied on Ambry to keep their Sensitive Information confidential and securely

10   maintained, to use this information for business purposes only, and to make only authorized

11   disclosures of this information.

12          G. The Value of PII and the Effects of Unauthorized Disclosure.

13          43.     Ambry was well aware that the Sensitive Information it collects is highly sensitive
14   and of significant value to those who would use it for wrongful purposes.
15          44.     Sensitive Information is a valuable commodity to identity thieves. As the FTC
16   recognizes, PII and PHI identity thieves can commit an array of crimes including identify theft,
17   medical and financial fraud.13 Indeed, a robust “cyber black market” exists in which criminals
18   openly post stolen PII and PHI on multiple underground Internet websites, commonly referred to
19   as the dark web.
20          45.     While credit card information and associated PII and PHI can sell for as little as
21   $1-$2 on the black market, protected health information can sell for as much as $363 according
22   to the Infosec Institute. This is because one’s personal health history (e.g., ailments, diagnosis,
23   surgeries, etc.) cannot be changed.14 PHI is particularly valuable because criminals can use it to
24

25
     13
        Federal Trade Commission, Warning Signs of Identity Theft, available at:
26   https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft (last accessed Apr. 21,
27   2020).
     14
        Center for Internet Security, Data Breaches: In the Healthcare Sector, available at:
28   https://www.cisecurity.org/blog/data-breaches-in-the-healthcare-sector/ (last accessed Apr. 21,
     2020).
        CLASS ACTION COMPLAINT                         12
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 13 of 44 Page ID #:13



 1   target victims with frauds and scams that take advantage of the victim’s medical conditions or

 2   victim settlements. It can be used to create fake insurance claims, allowing for the purchase and

 3   resale of medical equipment, or gain access to prescriptions for illegal use or resale.

 4           46.     The ramifications of the Ambry’s failure to keep its patients’ Sensitive Information

 5   secure are long lasting and severe. Once Sensitive Information is stolen, fraudulent use of that

 6   information and damage to victims may continue for years.

 7           47.     At all relevant times, Ambry knew, or reasonably should have known, of the

 8   importance of safeguarding Sensitive Information and of the foreseeable consequences if its data

 9   security systems were breached, including, the significant costs that would be imposed on patients

10   as a result of a breach.

11           H. Ambry’s Conduct Violates HIPAA.

12           48.     HIPAA requires covered entities to protect against reasonably anticipated threats

13   to the security of PHI. Covered entities must implement safeguards to ensure the confidentiality,

14   integrity, and availability of PHI. Safeguards must include physical, technical, and administrative

15   components.15

16           49.     Title II of HIPAA contains what are known as the Administrative Simplification

17   provisions. 42 U.S.C. §§ 1301, et seq. These provisions require, among other things, that the

18   Department of Health and Human Services (“HHS”) create rules to streamline the standards for

19   handling PII and PHI like the data Defendant left unguarded. The HHS has subsequently

20   promulgated five rules under authority of the Administrative Simplification provisions of HIPAA.

21           50.     Defendant’s Data Breach resulted from a combination of insufficiencies that

22   demonstrate Defendant failed to comply with safeguards mandated by HIPAA regulations.

23   Ambry’s security failures include, but are not limited to:

24

25

26

27   15
       HIPAA Journal, What is Considered Protected Health Information Under HIPAA?,
28   available at: https://www.hipaajournal.com/what-is-considered-protected-health-information-
     under-hipaa/ (last accessed Apr. 21, 2020).
       CLASS ACTION COMPLAINT                       13
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 14 of 44 Page ID #:14



 1          a. Failing to ensure the confidentiality and integrity of electronic protected health

 2             information that Defendant creates, receives, maintains, and transmits in violation

 3             of 45 C.F.R. §164.306(a)(1);

 4          b. Failing to implement technical policies and procedures for electronic information

 5             systems that maintain electronic protected health information to allow access only

 6             to those persons or software programs that have been granted access rights in

 7             violation of 45 C.F.R. §164.312(a)(1);

 8          c. Failing to implement policies and procedures to prevent, detect, contain, and

 9             correct security violations in violation of 45 C.F.R. §164.308(a)(1);

10          d. Failing to identify and respond to suspected or known security incidents; mitigate,

11             to the extent practicable, harmful effects of security incidents that are known to

12             the covered entity in violation of 45 C.F.R. §164.308(a)(6)(ii);

13          e. Failing to protect against any reasonably-anticipated threats or hazards to the

14             security or integrity of electronic protected health information in violation of 45

15             C.F.R. §164.306(a)(2);

16          f. Failing to protect against any reasonably anticipated uses or disclosures of

17             electronically protected health information that are not permitted under the privacy

18             rules regarding individually identifiable health information in violation of 45

19             C.F.R. §164.306(a)(3);

20          g. Failing to ensure compliance with HIPAA security standard rules by their

21             workforce in violation of 45 C.F.R. §164.306(a)(94);

22          h. Impermissibly and improperly using and disclosing protected health information

23             that is and remains accessible to unauthorized persons in violation of 45 C.F.R.

24             §164.502, et seq.;

25          i. Failing to effectively train all members of their workforce (including independent

26             contractors) on the policies and procedures with respect to protected health

27             information as necessary and appropriate for the members of their workforce to

28

     CLASS ACTION COMPLAINT                       14
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 15 of 44 Page ID #:15



 1                   carry out their functions and to maintain security of protected health information

 2                   in violation of 45 C.F.R. §164.530(b) and 45 C.F.R. §164.308(a)(5); and

 3                j. Failing to design, implement, and enforce policies and procedures establishing

 4                   physical and administrative safeguards to reasonably safeguard protected health

 5                   information, in compliance with 45 C.F.R. §164.530(c).

 6          I. Ambry Failed to Comply with FTC Guidelines.

 7          51.      The Federal Trade Commission (“FTC”) has promulgated numerous guides for

 8   businesses that highlight the importance of implementing reasonable data security practices.

 9   According to the FTC, the need for data security should be factored into all business decision-

10   making.16

11          52.      In 2016, the FTC updated its publication, Protecting Personal Information: A

12   Guide for Business, which established cybersecurity guidelines for businesses.17 The guidelines

13   note that businesses should protect the personal customer information that they keep; properly

14   dispose of personal information that is no longer needed; encrypt information stored on computer

15   networks; understand their network’s vulnerabilities; and implement policies to correct any

16   security problems.

17          53.      The FTC further recommends that companies not maintain PII and PHI longer

18   than is needed for authorization of a transaction; limit access to sensitive data; require complex

19   passwords to be used on networks; use industry-tested methods for security; monitor for

20   suspicious activity on the network; and verify that third-party service providers have implemented

21   reasonable security measures.18

22          54.      The FTC has brought enforcement actions against businesses for failing to

23   adequately and reasonably protect customer data, treating the failure to employ reasonable and

24

25   16
        Federal Trade Commission, Start With Security, available at:
     https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf (last
26   accessed Apr. 21, 2020).
     17
27      Federal Trade Commission, Protecting Personal Information: A Guide for Business, available
     at https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-
28   information.pdf (last accessed Apr. 21, 2020).
     18
        FTC, Start With Security, supra note 16.
        CLASS ACTION COMPLAINT                       15
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 16 of 44 Page ID #:16



 1   appropriate measures to protect against unauthorized access to confidential consumer data as an

 2   unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”),

 3   15 U.S.C. § 45. Orders resulting from these actions further clarify the measures businesses must

 4   take to meet their data security obligations.

 5            55.   Ambry failed to properly implement basic data security practices. Ambry’s failure

 6   to employ reasonable and appropriate measures to protect against unauthorized access to patients’

 7   Sensitive Information constitutes an unfair act or practice prohibited by Section 5 of the FTC Act,

 8   15 U.S.C. § 45.

 9            56.   Ambry was at all times fully aware of its obligation to protect the Sensitive

10   Information of patients because of its position as a trusted healthcare provider. Ambry was also

11   aware of the significant repercussions that would result from its failure to do so.

12            J. Ambry Failed to Comply with Healthcare Industry Standards.

13            57.   HHS’s Office for Civil Rights (“DHHS”) notes:

14                  While all organizations need to implement policies, procedures, and technical
                    solutions to make it harder for hackers to gain access to their systems and data,
15                  this is especially important in the healthcare industry. Hackers are actively
                    targeting healthcare organizations, as they store large quantities of highly sensitive
16
                    and valuable data.19
17

18            58.   DHHS highlights several basic cybersecurity safeguards that can be implemented

19   to improve cyber resilience that require a relatively small financial investment, yet can have a

20   major impact on an organization’s cybersecurity posture including: (a) the proper encryption of

21   PII and PHI; (b) educating and training healthcare employees on how to protect PII and PHI; and

22   (c) correcting the configuration of software and network devices.

23            59.   Private cybersecurity firms have also identified the healthcare sector as being

24   particularly vulnerable to cyber-attacks, both because the of value of the PII and PHI which they

25

26
     19
27      HIPAA Journal, Cybersecurity Best Practices for Healthcare Organizations,
     https://www.hipaajournal.com/important-cybersecurity-best-practices-for-healthcare-
28   organizations/ (last accessed Apr. 21, 2020).

          CLASS ACTION COMPLAINT                       16
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 17 of 44 Page ID #:17



 1   maintain and because as an industry they have been slow to adapt and respond to cybersecurity

 2   threats.20 They too have promulgated similar best practices for bolstering cybersecurity and

 3   protecting against the unauthorized disclosure of PII and PHI.

 4          60.     Despite the abundance and availability of information regarding cybersecurity best

 5   practices for the healthcare industry, Ambry chose to ignore them. These best practices were

 6   known, or should have been known by Ambry, whose failure to heed and properly implement

 7   them directly led to the Data Breach and the unlawful exposure of Sensitive Information.

 8          K. Plaintiffs and Class Members Suffered Damages.

 9          61.     The ramifications of Defendant’s failure to keep patients’ Sensitive Information

10   secure are long lasting and severe. Once PII and PHI is stolen, fraudulent use of that information

11   and damage to victims may continue for years. Consumer victims of data breaches are more likely

12   to become victims of identity fraud.21

13          62.     The Sensitive Information belonging to Plaintiffs and Class Members is private,

14   sensitive in nature, and was left inadequately protected by Defendant who did not obtain

15   Plaintiffs’ or Class Members’ consent to disclose such Sensitive Information to any other person

16   as required by applicable law and industry standards.

17          63.     The Data Breach was a direct and proximate result of Ambry’s failure to: (a)

18   properly safeguard and protect Plaintiff’ and Class Members’ Sensitive Information from

19   unauthorized access, use, and disclosure, as required by various state and federal regulations,

20   industry practices, and common law; (b) establish and implement appropriate administrative,

21   technical, and physical safeguards to ensure the security and confidentiality of Plaintiff’ and Class

22

23

24
     20
        See e.g., INFOSEC, 10 Best Practices For Healthcare Security, available at:
25   https://resources.infosecinstitute.com/category/healthcare-information-security/is-best-
     practices-for-healthcare/10-best-practices-for-healthcare-security/#gref (last accessed Apr. 21,
26
     2020).
27   21
        2014     LexisNexis      True     Cost     of      Fraud       Study,     available    at:
28   https://www.lexisnexis.com/risk/downloads/assets/true-cost-fraud-2014.pdf (last accessed Apr.
     21, 2020).
       CLASS ACTION COMPLAINT                      17
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 18 of 44 Page ID #:18



 1   Members’ Sensitive Information; and (c) protect against reasonably foreseeable threats to the

 2   security or integrity of such information.

 3            64.   Defendant had the resources necessary to prevent the Data Breach, but neglected

 4   to adequately implement data security measures, despite its obligation to protect patient data.

 5            65.   Had Defendant remedied the deficiencies in its data security systems and adopted

 6   security measures recommended by experts in the field, it would have prevented the intrusions

 7   into its systems and, ultimately, the theft of Sensitive Information.

 8            66.   As a direct and proximate result of Defendant’s wrongful actions and inactions,

 9   Plaintiffs and Class Members have been placed at an imminent, immediate, and continuing

10   increased risk of harm from identity theft and fraud, requiring them to take the time which they

11   otherwise would have dedicated to other life demands such as work and family in an effort to

12   mitigate the actual and potential impact of the Data Breach on their lives.

13            67.   The U.S. Department of Justice’s Bureau of Justice Statistics found that “among

14   victims who had personal information used for fraudulent purposes, 29% spent a month or more

15   resolving problems” and that “resolving the problems caused by identity theft [could] take more

16   than a year for some victims.”22

17            68.   In the breach notification letter, Ambry has made an ambiguous and vague offer

18   of identity monitoring service to patients without providing information as to the terms of service,

19   benefits offered, or length of service. This hollow gesture is wholly inadequate to compensate

20   Plaintiffs and Class Members as it fails to address the fact that victims of data breaches and other

21   unauthorized disclosures commonly face multiple years of ongoing identity theft, medical and

22   financial fraud, and it entirely fails to provide sufficient compensation for the unauthorized release

23   and disclosure of Plaintiffs’ and Class Members’ Sensitive Information.

24

25

26
     22
27      U.S. Department of Justice, Office of Justice Programs Bureau of Justice Statistics, Victims of
     Identity Theft, 2012, December 2013, available at:
28   https://www.bjs.gov/content/pub/pdf/vit12.pdf (last accessed Apr. 21, 2020).

          CLASS ACTION COMPLAINT                        18
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 19 of 44 Page ID #:19



 1          69.      As a result of the Defendant’s failures to prevent the Data Breach, Plaintiffs and

 2   Class Members have suffered, will suffer, and are at increased risk of suffering:

 3                a. The compromise, publication, theft and/or unauthorized use of their Sensitive

 4                   Information;

 5                b. Out-of-pocket costs associated with the prevention, detection, recovery and

 6                   remediation from identity theft or fraud;

 7                c. Lost opportunity costs and lost wages associated with efforts expended and the

 8                   loss of productivity from addressing and attempting to mitigate the actual and

 9                   future consequences of the Data Breach, including but not limited to efforts spent

10                   researching how to prevent, detect, contest and recover from identity theft and

11                   fraud;

12                d. The continued risk to their Sensitive Information, which remains in the possession

13                   of Defendant and is subject to further breaches so long as Defendant fails to

14                   undertake appropriate measures to protect the Sensitive Information in their

15                   possession; and

16                e. Current and future costs in terms of time, effort and money that will be expended

17                   to prevent, detect, contest, remediate and repair the impact of the Data Breach for

18                   the remainder of the lives of Plaintiffs and Class Members.

19          70.      In addition to a remedy for the economic harm, Plaintiffs and the Class Members

20   maintain an undeniable interest in ensuring that their Sensitive Information is secure, remains

21   secure, and is not subject to further misappropriation and theft.

22          L. Ambry’s Delay in Identifying & Reporting the Breach Caused Additional Harm.

23          71.      It is axiomatic that:
24                   The quicker a financial institution, credit card issuer, wireless carrier or other
                     service provider is notified that fraud has occurred on an account, the sooner
25
                     these organizations can act to limit the damage. Early notification can also help
26

27

28

       CLASS ACTION COMPLAINT                           19
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 20 of 44 Page ID #:20



 1                  limit the liability of a victim in some cases, as well as allow more time for law
                    enforcement to catch the fraudsters in the act.23
 2
            72.     Indeed, once a data breach has occurred:
 3
                    [o]ne thing that does matter is hearing about a data breach quickly. That alerts
 4
                    consumers to keep a tight watch on credit card bills, insurance invoices, and
 5                  suspicious emails. It can prompt them to change passwords and freeze credit
                    reports. And notifying officials can help them catch cybercriminals and warn
 6                  other businesses of emerging dangers. If consumers don’t know about a breach
                    because it wasn’t reported, they can’t take action to protect themselves (internal
 7                  citations omitted).24
 8

 9          73.     Although their Sensitive Information was improperly exposed on or about
10   January 22-24, 2020, affected patients were not notified of the Data Breach until mid-April,
11   depriving them of the ability to promptly mitigate potential adverse consequences resulting
12   from the Data Breach.
13          74.     Ambry did notify HHS on or about March 22, 2020, but waited almost an entire
14   month to notify the California Attorney General, Plaintiffs and the Class.25
15          75.     As a result of Ambry’s delay in detecting and notifying consumers of the Data
16   Breach, the risk of fraud for Plaintiffs and Class Members has been driven even higher.
17                                   V.      CLASS ALLEGATIONS
18          76.     Plaintiffs brings this class action on behalf of themselves and on behalf of all others
19   similarly situated pursuant to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules of Civil
20   Procedure.
21

22
     23
23      Identity Fraud Hits Record High with 15.4 Million U.S. Victims in 2016, Up 16 Percent
     According to New Javelin Strategy & Research Study, Business Wire¸ available at:
24   https://www.businesswire.com/news/home/20170201005166/en/Identity-Fraud-Hits-Record-
     High-15.4-Million (last accessed Apr. 21, 2020).
25   24
        Consumer Reports, The Data Breach Next Door Security breaches don't just hit giants like
     Equifax and Marriott. Breaches at small companies put consumers at risk, too, January 31,
26   2019, available at: https://www.consumerreports.org/data-theft/the-data-breach-next-door/ (last
27   accessed Apr. 21, 2020).
     25
        U.S. Department of Health and Human Services, Cases Currently Under Investigation,
28   available at: https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf (last accessed Apr. 22,
     2020).
        CLASS ACTION COMPLAINT                         20
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 21 of 44 Page ID #:21



 1           77.    The Nationwide Class that Plaintiffs seek to represent is defined as follows:

 2                  All individuals whose Sensitive Information was compromised in the data
                    breach first announced by Ambry on or about April 15, 2020 (the
 3                  “Nationwide Class”).
 4
             78.    The California Subclass that Plaintiff Cercas seeks to represent is initially defined
 5
     as follows:
 6

 7                  All persons residing in California whose Sensitive Information was
                    compromised in the data breach first announced by Ambry on or about April
 8                  15, 2020 (the “California Subclass”).

 9           79.    Excluded from the Class are the following individuals and/or entities: Defendant
10   and Defendant’s parents, subsidiaries, affiliates, officers and directors, current or former
11   employees, and any entity in which Defendant have a controlling interest; all individuals who
12   make a timely election to be excluded from this proceeding using the correct protocol for opting
13   out; any and all federal, state or local governments, including but not limited to their departments,
14   agencies, divisions, bureaus, boards, sections, groups, counsels and/or subdivisions; and all
15   judges assigned to hear any aspect of this litigation, as well as their immediate family members.
16           80.    Plaintiffs reserve the right to modify or amend the definition of the proposed Class
17   before the Court determines whether certification is appropriate.
18           81.    Numerosity, Fed R. Civ. P. 23(a)(1): The Nationwide Class and California
19   Subclass (the “Classes”) are so numerous that joinder of all members is impracticable. Defendant
20   have identified thousands of patients whose Sensitive Information may have been improperly
21   accessed in the Data Breach, and the Classes are apparently identifiable within Defendant’s
22   records.
23           82.    Commonality, Fed. R. Civ. P. 23(a)(2) and (b)(3): Questions of law and fact
24   common to the Classes exist and predominate over any questions affecting only individual Class
25   Members. These include:
26                 a. Whether and when Defendant actually learned of the Data Breach and whether
27                     their response was adequate;
28

        CLASS ACTION COMPLAINT                          21
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 22 of 44 Page ID #:22



 1                b. Whether Defendant owed a duty to the Classes to exercise due care in

 2                    collecting, storing, safeguarding and/or obtaining their Sensitive Information;

 3                c. Whether Defendant breached that duty;

 4                d. Whether Defendant implemented and maintained reasonable security

 5                    procedures and practices appropriate to the nature of storing Plaintiffs’ and

 6                    Class Members’ Sensitive Information;

 7                e. Whether Defendant acted negligently in connection with the monitoring and/or

 8                    protecting of Plaintiffs’ and Class Members’ Sensitive Information;

 9                f. Whether Defendant knew or should have known that they did not employ

10                    reasonable measures to keep Plaintiffs’ and Class Members’ Sensitive

11                    Information secure and prevent loss or misuse of that Sensitive Information;

12                g. Whether Defendant adequately addressed and fixed the vulnerabilities which

13                    permitted the Data Breach to occur;

14                h. Whether Defendant caused Plaintiffs and Class Members damages;

15                i. Whether Defendant violated the law by failing to promptly notify Class

16                    Members that their Sensitive Information had been compromised;

17                j. Whether Plaintiffs’ and the Class Members’ Sensitive Information were

18                    recorded onto Defendant’s internet portal on or before March 3, 2020.

19                k. Whether Plaintiffs and the other Class Members are entitled to actual damages,

20                    credit monitoring, and other monetary relief;

21                l. Whether Defendant violated the California Unfair Competition Law (Business

22                    & Professions Code § 17200, et seq.); and

23                m. Whether Defendant violated the Confidentiality of Medical Information Act

24                    (Cal. Civ. Code § 56, et seq.),

25          83.    Typicality, Fed. R. Civ. P. 23(a)(3): Plaintiffs’ claims are typical of those of other

26   Class Members because all had their PII compromised as a result of the Data Breach, due to

27   Defendant’s misfeasance.

28

       CLASS ACTION COMPLAINT                           22
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 23 of 44 Page ID #:23



 1          84.     Policies Generally Applicable to the Class: This class action is also appropriate for

 2   certification because Defendant have acted or refused to act on grounds generally applicable to

 3   the Class, thereby requiring the Court’s imposition of uniform relief to ensure compatible

 4   standards of conduct toward the Class Members, and making final injunctive relief appropriate

 5   with respect to the Class as a whole. Defendant’s policies challenged herein apply to and affect

 6   Class Members uniformly and Plaintiffs’ challenge of these policies hinges on Defendant’s

 7   conduct with respect to the Class as a whole, not on facts or law applicable only to Plaintiff.

 8          85.     Adequacy, Fed. R. Civ. P. 23(a)(4): Plaintiffs will fairly and adequately represent

 9   and protect the interests of the Class Members in that he has no disabling conflicts of interest that

10   would be antagonistic to those of the other Members of the Class. Plaintiffs seek no relief that is

11   antagonistic or adverse to the Members of the Class and the infringement of the rights and the

12   damages they have suffered are typical of other Class Members. Plaintiffs have retained counsel

13   experienced in complex consumer class action litigation, and Plaintiffs intend to prosecute this

14   action vigorously.

15          86.     Superiority and Manageability, Fed. R. Civ. P. 23(b)(3): The class litigation is an

16   appropriate method for fair and efficient adjudication of the claims involved. Class action

17   treatment is superior to all other available methods for the fair and efficient adjudication of the

18   controversy alleged herein; it will permit a large number of class members to prosecute their

19   common claims in a single forum simultaneously, efficiently, and without the unnecessary

20   duplication of evidence, effort, and expense that hundreds of individual actions would require.

21   Class action treatment will permit the adjudication of relatively modest claims by certain class

22   members, who could not individually afford to litigate a complex claim against large corporations,

23   like Defendant. Further, even for those class members who could afford to litigate such a claim,

24   it would still be economically impractical and impose a burden on the courts.

25          87.     The nature of this action and the nature of laws available to Plaintiffs and the Class

26   make the use of the class action device a particularly efficient and appropriate procedure to afford

27   relief to Plaintiffs and the Class for the wrongs alleged because Defendant would necessarily gain

28   an unconscionable advantage since Defendant would be able to exploit and overwhelm the limited

       CLASS ACTION COMPLAINT                           23
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 24 of 44 Page ID #:24



 1   resources of each individual Class Member with superior financial and legal resources; the costs

 2   of individual suits could unreasonably consume the amounts that would be recovered; proof of a

 3   common course of conduct to which Plaintiffs were exposed is representative of that experienced

 4   by the Class and will establish the right of each Class Member to recover on the cause of action

 5   alleged; and individual actions would create a risk of inconsistent results and would be

 6   unnecessary and duplicative of this litigation.

 7          88.     Ambry is based in Aliso Viejo, California, and on information and belief, all

 8   managerial decisions emanate from there, the representations on Defendant’s website originate

 9   from there, Defendant’s misrepresentations originated from California, and therefore application

10   of California law to the Nationwide Class is appropriate.

11          89.     The litigation of the claims brought herein is manageable. Defendant’s uniform

12   conduct, the consistent provisions of the relevant laws, and the ascertainable identities of Class

13   Members demonstrates that there would be no significant manageability problems with

14   prosecuting this lawsuit as a class action.

15          90.     Adequate notice can be given to Class Members directly using information

16   maintained in Defendant’s records.

17          91.     Unless a Class-wide injunction is issued, Defendant may continue in its failure to

18   properly secure the Sensitive Information of Class Members, Defendant may continue to refuse

19   to provide proper notification to Class Members regarding the Data Breach, and Defendant may

20   continue to act unlawfully as set forth in this Complaint.

21          92.     Further, Defendant has acted or refused to act on grounds generally applicable to

22   the Class and, accordingly, final injunctive or corresponding declaratory relief with regard to the

23   Class Members as a whole is appropriate under Rule 23(b)(2) of the Federal Rules of Civil

24   Procedure.

25          93.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

26   because such claims present only particular, common issues, the resolution of which would

27   advance the disposition of this matter and the parties’ interests therein. Such particular issues

28   include, but are not limited to:

       CLASS ACTION COMPLAINT                          24
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 25 of 44 Page ID #:25



 1                a. Whether Defendant owed a legal duty to Plaintiffs and the Class Members to

 2                   exercise due care in collecting, storing, using, and safeguarding their Sensitive

 3                   Information;

 4                b. Whether Defendant breached a legal duty to Plaintiffs and the Class Members to

 5                   exercise due care in collecting, storing, using, and safeguarding their Sensitive

 6                   Information;

 7                c. Whether Defendant failed to comply with their own policies and applicable laws,

 8                   regulations, and industry standards relating to data security;

 9                d. Whether Defendant failed to implement and maintain reasonable security

10                   procedures and practices appropriate to the nature and scope of the information

11                   compromised in the Data Breach; and

12                e. Whether Class Members are entitled to actual damages, credit monitoring or other

13                   injunctive relief, and/or punitive damages as a result of Defendant’s wrongful

14                   conduct.

15                                              COUNT I
                                               Negligence
16                         (On Behalf of Plaintiffs and the Nationwide Class)
17          94.      Plaintiffs restate and reallege Paragraphs 1 through 93 as if fully set forth herein.
18          95.      As a condition of receiving services, Plaintiffs and Class Members were obligated
19   to provide Ambry directly, or through their respective healthcare providers, with their Sensitive
20   Information.
21          96.      Plaintiffs and the Class Members entrusted their Sensitive Information to Ambry
22   with the understanding that Ambry would safeguard their information.
23          97.      Defendant had full knowledge of the sensitivity of the Sensitive Information and
24   the types of harm that Plaintiffs and Class Members could and would suffer if the Sensitive
25   Information were wrongfully disclosed.
26          98.      Defendant had a duty to exercise reasonable care in safeguarding, securing and
27   protecting such information from being compromised, lost, stolen, misused, and/or disclosed to
28   unauthorized parties. This duty includes, among other things, designing, maintaining and testing

       CLASS ACTION COMPLAINT                           25
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 26 of 44 Page ID #:26



 1   its security protocols to ensure that Sensitive Information in its possession was adequately secured

 2   and protected and that employees tasked with maintaining such information were adequately

 3   training on relevant cybersecurity measures.

 4          99.     Plaintiffs and the Class Members were the foreseeable and probable victims of any

 5   inadequate security practices and procedures. Defendant knew of or should have known of the

 6   inherent risks in collecting and storing the Sensitive Information of Plaintiffs and the Class, the

 7   critical importance of providing adequate security of that Sensitive Information, the current cyber

 8   scams being perpetrated, and that it had inadequate employee training and education and IT

 9   security protocols in place to secure the Sensitive Information of Plaintiffs and the Class.

10          100.    Defendant’s own conduct created a foreseeable risk of harm to Plaintiffs and Class

11   Members. Defendant’s misconduct included, but was not limited to, its failure to take the steps

12   and opportunities to prevent the Data Breach as set forth herein. Defendant’s misconduct also

13   included its decision not to comply with HIPAA and industry standards for the safekeeping and

14   encrypted authorized disclosure of the Sensitive Information of Plaintiffs and Class Members.

15          101.    Plaintiffs and the Class Members had no ability to protect their Sensitive

16   Information that was in Ambry’s possession.

17          102.    Defendant was in a position to protect against the harm suffered by Plaintiffs and

18   Class Members as a result of the Data Breach.

19          103.    Defendant had a duty to put proper procedures in place to prevent the unauthorized

20   dissemination of Plaintiffs and Class Members’ Sensitive Information.

21          104.    Defendant has admitted that Plaintiffs’ and Class Members’ Sensitive Information

22   was wrongfully disclosed to unauthorized third persons as a result of the Data Breach.

23          105.    Defendant, through its actions and/or omissions, unlawfully breached its duty to

24   Plaintiffs and Class Members by failing to exercise reasonable care in protecting and safeguarding

25   the Plaintiffs’ and Class Members’ Sensitive Information while it was within Ambry’s possession

26   or control.

27

28

       CLASS ACTION COMPLAINT                          26
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 27 of 44 Page ID #:27



 1             106.   Defendant improperly and inadequately safeguarded Plaintiffs’ and Class

 2   Members’ Sensitive Information in deviation of standard industry rules, regulations and practices

 3   at the time of the Data Breach.

 4             107.   Defendant, through its actions and/or omissions, unlawfully breached its duty to

 5   Plaintiffs and Class Members by failing to have appropriate procedures in place to detect and

 6   prevent dissemination of its patients’ Sensitive Information.

 7             108.   Defendant, through its actions and/or omissions, unlawfully breached its duty to

 8   adequately disclose to Plaintiffs and Class Members the existence and scope of the Data Breach.

 9             109.   But for Defendant’s wrongful and negligent breach of duties owed to Plaintiffs and

10   Class Members, Plaintiffs’ and Class Members’ Sensitive Information would not have been

11   compromised.

12             110.   There is a temporal and close causal connection between Defendant’s failure to

13   implement security measures to protect the Sensitive Information and the harm suffered, or risk

14   of imminent harm suffered, by Plaintiffs and the Class.

15             111.   As a result of Defendant’s negligence, Plaintiffs and the Class Members have

16   suffered and will continue to suffer damages and injury including, but not limited to: out-of-pocket

17   expenses associated with procuring robust identity protection and restoration services; increased

18   risk of future identity theft and fraud and the costs associated therewith; time spent monitoring,

19   addressing and correcting the current and future consequences of the Data Breach; and the

20   necessity to engage legal counsel and incur attorneys’ fees, costs and expenses.

21                                              COUNT II
                                             Negligence Per Se
22                           (On Behalf of Plaintiffs and the Nationwide Class)
23             112.   Plaintiffs restate and reallege Paragraphs 1 through 93 as if fully set forth herein.
24             113.   Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”
25   including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such
26   as Ambry, of failing to use reasonable measures to protect Sensitive Information. The FTC
27   publications and orders described above also form part of the basis of Defendant’s duty in this
28   regard.

       CLASS ACTION COMPLAINT                            27
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 28 of 44 Page ID #:28



 1          114.    Ambry violated Section 5 of the FTC Act by failing to use reasonable measures to

 2   protect patients’ Sensitive Information and not complying with applicable industry standards, as

 3   described in detail herein. Ambry’s conduct was particularly unreasonable given the nature and

 4   amount of Sensitive Information it obtained and stored, and the foreseeable consequences of a

 5   data breach including, specifically, the damages that would result to Plaintiffs and Class Members.

 6          115.    Ambry’s violation of Section 5 of the FTC Act constitutes negligence per se.

 7          116.    Plaintiffs and Class Members are within the class of persons that the FTC Act was

 8   intended to protect.

 9          117.    The harm that occurred as a result of the Data Breach is the type of harm the FTC

10   Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

11   which, as a result of their failure to employ reasonable data security measures and avoid unfair

12   and deceptive practices, caused the same harm as that suffered by Plaintiffs and the Class.

13          118.    Ambry’s violation of HIPAA also independently constitutes negligence per se.

14          119.    HIPAA privacy laws were enacted with the objective of protecting the

15   confidentiality of patients’ healthcare information and set forth the conditions under which such

16   information can be used, and to whom it can be disclosed. HIPAA privacy laws not only apply to

17   healthcare providers and the organizations they work for, but to any entity that may have access

18   to healthcare information about a patient that—if it were to fall into the wrong hands—could

19   present a risk of harm to the patient´s finances or reputation.

20          120.    Plaintiffs and Class Members are within the class of persons that HIPAA privacy

21   laws were intended to protect.

22          121.    The harm that occurred as a result of the Data Breach is the type of harm HIPAA

23   privacy laws were intended to guard against.

24          122.    As a direct and proximate result of Ambry’s negligence per se, Plaintiffs and the

25   Class have suffered, and continue to suffer, injuries and damages arising from the Data Breach

26   including, but not limited to: damages from lost time and effort to mitigate the actual and potential

27   impact of the Data Breach on their lives, including, inter alia, by placing “freezes” and “alerts”

28   with credit reporting agencies, contacting their financial institutions, closing or modifying

       CLASS ACTION COMPLAINT                           28
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 29 of 44 Page ID #:29



 1   financial and medical accounts, closely reviewing and monitoring their credit reports and various

 2   accounts for unauthorized activity, filing police reports, and damages from identity theft, which

 3   may take months if not years to discover and detect.

 4          123.    Additionally, as a direct and proximate result of Ambry’s negligence per se,

 5   Plaintiffs and Class Members have suffered and will suffer the continued risks of exposure of their

 6   Sensitive Information, which remains in Ambry’s possession and is subject to further

 7   unauthorized disclosures so long as Ambry fail to undertake appropriate and adequate measures

 8   to protect the Sensitive Information in its continued possession.

 9                                            COUNT III
                                          Invasion of Privacy
10                        (On Behalf of Plaintiffs and the Nationwide Class)
11          124.    Plaintiffs restate and realleges paragraph 1 through 93 as if fully set forth herein.
12          125.    Plaintiffs and Class Members had a legitimate expectation of privacy with respect
13   to their Sensitive Information and were accordingly entitled to the protection of this information
14   against disclosure to unauthorized third parties.
15          126.    Defendant owed a duty to patients in its network, including Plaintiffs and Class
16   Members, to keep their Sensitive Information confidential.
17          127.    The unauthorized release of Sensitive Information, especially the type related to
18   personal health information, is highly offensive to a reasonable person.
19          128.    The intrusion was into a place or thing, which was private and is entitled to be
20   private. Plaintiffs and Class Members disclosed their Sensitive Information to Defendant as part
21   of their use of Ambry’s services, but privately, with the intention that the Sensitive Information
22   would be kept confidential and protected from unauthorized disclosure. Plaintiffs and Class
23   Members were reasonable in their belief that such information would be kept private and would
24   not be disclosed without their authorization.
25          129.    The Data Breach constitutes an intentional interference with Plaintiffs and Class
26   Members’ interest in solitude or seclusion, either as to their persons or as to their private affairs
27   or concerns, of a kind that would be highly offensive to a reasonable person.
28

       CLASS ACTION COMPLAINT                            29
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 30 of 44 Page ID #:30



 1            130.   Defendant acted with a knowing state of mind when it permitted the Data Breach

 2   because it knew its information security practices were inadequate.

 3            131.   Acting with knowledge, Ambry had notice and knew that its inadequate

 4   cybersecurity practices would cause injury to Plaintiffs and Class Members.

 5            132.   As a proximate result of Defendant’s acts and omissions, Plaintiffs’ and Class

 6   Members’ Sensitive Information was disclosed to and used by third parties without authorization,

 7   causing Plaintiffs and Class Members to suffer damages.

 8            133.   Unless and until enjoined, and restrained by order of this Court, Defendant’s

 9   wrongful conduct will continue to cause great and irreparable injury to Plaintiffs and Class

10   Members in that the Sensitive Information maintained by Defendant can be viewed, distributed,

11   and used by unauthorized persons.

12            134.   Plaintiffs and Class Members have no adequate remedy at law for the injuries in

13   that a judgment for monetary damages will not end the invasion of privacy for Plaintiffs and the

14   Class.

15                                             COUNT IV
                                      Breach of Implied Contract
16                         (On Behalf of Plaintiffs and the Nationwide Class)
17            135.   Plaintiffs restate and reallege paragraphs 1 through 93 as if fully set forth herein.
18            136.   Plaintiffs and Class Members were required to provide their Sensitive Information,
19   including their names, Social Security numbers, addresses, medical record numbers, dates of birth,
20   telephone numbers, email addresses, and various health related information to Defendant as a
21   condition of their use of Defendant’s services.
22            137.   Plaintiffs and Class Members paid money, or money was paid on their behalf, to
23   Defendant in exchange for services, along with Defendant’s promise to protect their health
24   information and other Sensitive Information from unauthorized disclosure.
25            138.   In their written privacy policies, Ambry expressly promised Plaintiffs and Class
26   Members that it would only disclose protected health information and other Sensitive Information
27   under certain circumstances, none of which relate to the Data Breach.
28

       CLASS ACTION COMPLAINT                           30
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 31 of 44 Page ID #:31



 1           139.       Ambry promised to comply with HIPAA standards and to make sure that Plaintiffs’

 2   and Class Members’ health information and other Sensitive Information would remain protected.

 3           140.       Implicit in the agreement between Plaintiffs and Class Members and the Defendant

 4   to provide protected health information and other Sensitive Information, was Defendant’s

 5   obligation to: (a) use such Sensitive Information for business purposes only; (b) take reasonable
 6   steps to safeguard that Sensitive Information; (c) prevent unauthorized disclosures of the Sensitive

 7   Information; (d) provide Plaintiffs and Class Members with prompt and sufficient notice of any

 8   and all unauthorized access and/or theft of their Sensitive Information; (e) reasonably safeguard

 9   and protect the Sensitive Information of Plaintiffs and Class Members from unauthorized

10   disclosure or uses; and (f) retain the Sensitive Information only under conditions that kept such

11   information secure and confidential.

12           141.       Without such implied contracts, Plaintiffs and Class Members would not have

13   provided their Sensitive Information to Defendant.

14           142.       Plaintiffs and Class Members fully performed their obligations under the implied

15   contract with Defendant, however, Defendant did not.

16           143.       Defendant breached the implied contracts with Plaintiffs and Class Members by

17   failing to:

18                 a.   reasonably safeguard and protect Plaintiffs’ and Class Members’ Sensitive

19                      Information, which was compromised as a result of the Data Breach;

20                 b. comply with its promise to abide by HIPAA;

21                 c. ensure the confidentiality and integrity of electronic protected health information

22                      that Defendant created, received, maintained, and transmitted in violation of 45

23                      C.F.R 164.306(a)(1);

24                 d. implement technical policies and procedures for electronic information systems

25                      that maintain electronic protected health information to allow access only to those

26                      persons or software programs that have been granted access rights in violation of

27                      45 C.F.R 164.312(a)(1);

28

       CLASS ACTION COMPLAINT                             31
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 32 of 44 Page ID #:32



 1              e. implement policies and procedures to prevent, detect, contain, and correct security

 2                  violations in violation of 45 C.F.R 164.308(a)(1);

 3              f. identify and respond to suspected or known security incidents; mitigate, to the

 4                  extent practicable, harmful effects of security incidents that are known to the

 5                  covered entity in violation of 45 C.F.R 164.308(a)(6)(ii); and

 6              g. protect against any reasonably anticipated threats or hazards to the security or

 7                  integrity of electronic protected health information in violation of 45 C.F.R

 8                  164.306(a)(2).

 9          144.    As a direct and proximate result of Ambry’s breach of the implied contracts,

10   Plaintiffs and the Class have suffered, and continue to suffer, injuries and damages arising from

11   the Data Breach including, but not limited to: damages from lost time and effort to mitigate the

12   actual and potential impact of the Data Breach on their lives, including, inter alia, by placing

13   “freezes” and “alerts” with credit reporting agencies, contacting their financial institutions, closing

14   or modifying financial and medical accounts, closely reviewing and monitoring their credit reports

15   and various accounts for unauthorized activity, filing police reports, and damages from identity

16   theft, which may take months if not years to discover and detect.

17                                              COUNT V
                                           Unjust Enrichment
18                         (On Behalf of Plaintiffs and the Nationwide Class)
19          145.    Plaintiffs restate and reallege paragraphs 1 through 93 as if fully set forth herein.
20          146.    Plaintiffs and Class Members conferred a monetary benefit on Defendant.
21   Specifically, they purchased goods and services from Defendant and in so doing provided
22   Defendant with their Sensitive Information. In exchange, Plaintiffs and Class Members should
23   have received from Defendant the goods and services that were the subject of the transaction and
24   have their Sensitive Information protected with adequate data security.
25          147.    Defendant knew that Plaintiffs and Class Members conferred a benefit which
26   Defendant accepted. Defendant profited from these transactions and used the Sensitive
27   Information of Plaintiffs and Class Members for business purposes.
28

       CLASS ACTION COMPLAINT                            32
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 33 of 44 Page ID #:33



 1          148.     The amounts Plaintiffs and Class Members paid for goods and services were used,

 2   in part, to pay for use of Defendant’s network and the administrative costs of data management

 3   and security.

 4          149.     Under the principles of equity and good conscience, Defendant should not be

 5   permitted to retain the money belonging to Plaintiffs and Class Members, because Defendant

 6   failed to implement appropriate data management and security measures that are mandated by

 7   industry standards.

 8          150.     Defendant failed to secure Plaintiffs’ and Class Members’ Sensitive Information

 9   and, therefore, did not provide full compensation for the benefit Plaintiffs and Class Members

10   provided.

11          151.     Defendant acquired the Sensitive Information through inequitable means in that it

12   failed to disclose the inadequate security practices previously alleged.

13          152.     If Plaintiffs and Class Members knew that Defendant had not reasonably secured

14   their Sensitive Information, they would not have agreed to Defendant’s services.

15          153.     Plaintiffs and Class Members have no adequate remedy at law.

16          154.     As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class

17   Members have suffered and will suffer injury, including but not limited to: (a) actual identity theft;

18   (b) the loss of the opportunity of how their Sensitive Information is used; (c) the compromise,

19   publication, and/or theft of their Sensitive Information; (d) out-of-pocket expenses associated with

20   the prevention, detection, and recovery from identity theft, and/or unauthorized use of their

21   Sensitive Information; (e) lost opportunity costs associated with efforts expended and the loss of

22   productivity addressing and attempting to mitigate the actual and future consequences of the Data

23   Breach, including but not limited to efforts spent researching how to prevent, detect, contest, and

24   recover from identity theft; (f) the continued risk to their Sensitive Information, which remains in

25   Defendant’s possession and is subject to further unauthorized disclosures so long as Defendant

26   fails to undertake appropriate and adequate measures to protect Sensitive Information in their

27   continued possession; and (g) future costs in terms of time, effort, and money that will be

28   expended to prevent, detect, contest, and repair the impact of the Sensitive Information

       CLASS ACTION COMPLAINT                           33
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 34 of 44 Page ID #:34



 1   compromised as a result of the Data Breach for the remainder of the lives of Plaintiffs and Class

 2   Members.

 3          155.    As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class

 4   Members have suffered and will continue to suffer other forms of injury and/or harm.

 5          156.    Defendant should be compelled to disgorge into a common fund or constructive

 6   trust, for the benefit of Plaintiffs and Class Members, proceeds that they unjustly received from

 7   them. In the alternative, Defendant should be compelled to refund the amounts that Plaintiffs and

 8   Class Members overpaid for Defendant’s services.

 9                                            COUNT VI
                                       Breach of Fiduciary Duty
10                         (On Behalf of Plaintiffs and the Nationwide Class)
11          157.    Plaintiffs restate and reallege paragraphs 1 through 93 as if fully set forth herein.
12          158.    In light of their special relationship, Defendant has become the guardian of
13   Plaintiffs’ and Class Member’s Sensitive Information. Defendant has become a fiduciary, created
14   by its undertaking and guardianship of patients’ Sensitive Information, to act primarily for the
15   benefit of its patients, including Plaintiffs and Class Members. This duty included the obligation
16   to safeguard Plaintiffs’ and Class Members’ Sensitive Information and to timely notify them in the
17   event of a data breach.
18          159.    Defendant has a fiduciary duty to act for the benefit of Plaintiffs and Class Members
19   upon matters within the scope of its relationship. Defendant breached its fiduciary duties owed to
20   Plaintiffs and Class Members by failing to:
21              a. properly encrypt and otherwise protect the integrity of the system containing
22                  Plaintiffs’ and Class Members’ protected health information and other Sensitive
23                  Information;
24              b. timely notify and/or warn Plaintiffs and Class Members of the Data Breach;
25              c. ensure the confidentiality and integrity of electronic protected health information
26                  Defendant created, received, maintained, and transmitted, in violation of 45 C.F.R
27                  164.306(a)(1);
28

       CLASS ACTION COMPLAINT                          34
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 35 of 44 Page ID #:35



 1          d. implement technical policies and procedures to limit access to only those persons

 2             or software programs that have been granted access rights in violation of 45 C.F.R

 3             164.312(a)(1);

 4          e. implement policies and procedures to prevent, detect, contain, and correct security

 5             violations, in violation of 45 C.F.R 164.308(a)(1);

 6          f. identify and respond to suspected or known security incidents; mitigate, to the

 7             extent practicable, harmful effects of security incidents that are known to the

 8             covered entity in violation of 45 C.F.R 164.308(a)(6)(ii);

 9          g. protect against any reasonably-anticipated threats or hazards to the security or

10             integrity of electronic protected health information in violation of 45 C.F.R

11             164.306(a)(2);

12          h. protect against any reasonably anticipated uses or disclosures of electronic

13             protected health information that are not permitted under the privacy rules

14             regarding individually identifiable health information in violation of 45 C.F.R

15             164.306(a)(3);

16          i. ensure compliance with the HIPAA security standard rules by its workforce in

17             violation of 45 C.F.R 164.306(a)(94);

18          j. prevent the improper use and disclosure of protected health information that is and

19             remains accessible to unauthorized persons in violation of 45 C.F.R 164.502, et

20             seq.;

21          k. effectively train all members of its workforce (including independent contractors)

22             on the policies and procedures with respect to protected health information as

23             necessary and appropriate for the members of their workforce to carry out their

24             functions and to maintain security of protected health information in violation of

25             45 C.F.R 164.530(b) and 45 C.F.R 164.308(a)(5);

26          l. design, implement, and enforce policies and procedures establishing physical and

27             administrative safeguards to reasonably safeguard protected health information, in

28             compliance with 45 C.F.R 164.530(c); and

     CLASS ACTION COMPLAINT                      35
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 36 of 44 Page ID #:36



 1              m. otherwise failing to safeguard Plaintiffs’ and Class Members’ Sensitive

 2                  Information.

 3          160.    As a direct and proximate result of Defendant’s breaches of its fiduciary duties,

 4   Plaintiffs and Class Members have suffered and will suffer injury, including but not limited to: (a)

 5   actual identity theft; (b) the loss of the opportunity of how their Sensitive Information is used; (c)

 6   the compromise, publication, and/or theft of their Sensitive Information; (d) out-of-pocket

 7   expenses associated with the prevention, detection, and recovery from identity theft and/or

 8   unauthorized use of their Sensitive Information; (e) lost opportunity costs associated with the effort

 9   expended and the loss of productivity addressing and attempting to mitigate the actual and future

10   consequences of the Data Breach, including but not limited to efforts spent researching how to

11   prevent, detect, contest, and recover from identity theft; (f) the continued risk to their Sensitive

12   Information, which remain in Defendant’s possession and is subject to further unauthorized

13   disclosures so long as Defendant fails to undertake appropriate and adequate measures to protect

14   patients’ Sensitive Information in their continued possession; and (g) future costs in terms of time,

15   effort, and money that will be expended to prevent, detect, contest, and repair the impact of the

16   Sensitive Information compromised as a result of the Data Breach for the remainder of the lives of

17   Plaintiffs and Class Members.

18          161.    As a direct and proximate result of Defendant’s breach of its fiduciary duty,

19   Plaintiffs and Class Members have suffered and will continue to suffer other forms of injury and/or

20   harm, and other economic and non-economic losses.

21                                             COUNT VII
                                          Breach of Confidence
22                          (On Behalf of Plaintiffs and the Nationwide Class)
23          162.    Plaintiffs restate and reallege paragraphs 1 through 93 as if fully set forth herein.
24          163.    At all times during Plaintiffs’ and Class Members’ interactions with Defendant,
25   Defendant was fully aware of the confidential and sensitive nature of Plaintiffs’ and Class
26   Members’ Sensitive Information that Plaintiffs and Class Members provided to Defendant.
27          164.    As alleged herein and above, Defendant’s relationship with Plaintiffs and Class
28   Members was governed by terms and expectations that Plaintiffs’ and Class Members’ Sensitive

       CLASS ACTION COMPLAINT                           36
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 37 of 44 Page ID #:37



 1   Information would be collected, stored, and protected in confidence, and would not be disclosed

 2   the unauthorized third parties.

 3          165.    Plaintiffs and Class Members provided their respective Sensitive Information to

 4   Defendant with the explicit and implicit understandings that Defendant would protect and not

 5   permit the Sensitive Information to be disseminated to any unauthorized parties.

 6          166.    Plaintiffs and Class Members also provided their Sensitive Information to

 7   Defendant with the explicit and implicit understandings that Defendant would take precautions to

 8   protect that Sensitive Information from unauthorized disclosure, such as following basic

 9   principles of protecting its networks and data systems, including employees’ email accounts.

10          167.    Defendant voluntarily received in confidence Plaintiffs’ and Class Members’

11   Sensitive Information with the understanding that the Sensitive Information would not be

12   disclosed or disseminated to the public or any unauthorized third parties.

13          168.    Due to Defendant’s failure to prevent, detect, and avoid the Data Breach from

14   occurring by, inter alia, following best information security practices to secure Plaintiffs’ and

15   Class Members’ Sensitive Information, Plaintiffs’ and Class Members’ Sensitive Information was

16   disclosed and misappropriated to unauthorized third parties beyond Plaintiffs’ and Class

17   Members’ confidence, and without their express permission.

18          169.    As a direct and proximate cause of Defendant’s actions and/or omissions, Plaintiffs

19   and Class Members have suffered damages.

20          170.    But for Defendant’s disclosure of Plaintiffs’ and Class Members’ Sensitive

21   Information in violation of the parties’ understanding of confidence, their Sensitive Information

22   would not have been compromised, stolen, viewed, accessed, and used by unauthorized third

23   parties. Defendant’s Data Breach was the direct and legal cause of the theft of Plaintiffs’ and Class

24   Members’ Sensitive Information, as well as the resulting damages.

25          171.    The injury and harm Plaintiffs and Class Members suffered was the reasonably

26   foreseeable result of Defendant’s unauthorized disclosure of Plaintiffs’ and Class Members’

27   Sensitive Information. Defendant knew its computer systems and technologies for accepting and

28

       CLASS ACTION COMPLAINT                           37
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 38 of 44 Page ID #:38



 1   securing Plaintiffs’ and Class Members’ Sensitive Information had numerous security and other

 2   vulnerabilities that placed Plaintiffs’ and Class Members’ Sensitive Information in jeopardy.

 3          172.    As a direct and proximate result of Defendant’s breaches of confidence, Plaintiffs

 4   and Class Members have suffered and will suffer injury, including but not limited to: (a) actual

 5   identity theft; (b) the compromise, publication, and/or theft of their Sensitive Information; (c) out-

 6   of-pocket expenses associated with the prevention, detection, and recovery from identity theft

 7   and/or unauthorized use of their Sensitive Information; (d) lost opportunity costs associated with

 8   effort expended and the loss of productivity addressing and attempting to mitigate the actual and

 9   future consequences of the Data Breach, including but not limited to efforts spent researching how

10   to prevent, detect, contest, and recover from identity theft; (e) the continued risk to their Sensitive

11   Information, which remains in Defendant’s possession and is subject to further unauthorized

12   disclosures so long as Defendant fails to undertake appropriate and adequate measures to protect

13   the Sensitive Information in its continued possession; (f) future costs in terms of time, effort, and

14   money that will be expended as result of the Data Breach for the remainder of the lives of Plaintiffs

15   and Class Members; and (g) the diminished value of Defendant’s services they received.

16          173.    As a direct and proximate result of Defendant’s breaches of its fiduciary duties,

17   Plaintiffs and Class Members have suffered and will continue to suffer other forms of injury and/or

18   harm, and other economic and non-economic losses.

19                                           COUNT VIII
                         Violation of the California Unfair Competition Law,
20               Cal. Bus. & Prof. Code § 17200, et seq. – Unlawful Business Practices
                           (On Behalf of Plaintiffs and the Nationwide Class)
21

22          174.    Plaintiffs restate and reallege paragraphs 1 through 93 as if fully set forth herein.

23          175.    Defendant has violated Cal. Bus. and Prof. Code § 17200, et seq., by engaging in

24 unlawful, unfair or fraudulent business acts and practices and unfair, deceptive, untrue or

25 misleading advertising that constitute acts of “unfair competition” as defined in Cal. Bus. Prof.

26 Code § 17200 with respect to the services provided to the Nationwide Class.

27          176.    Defendant engaged in unlawful acts and practices with respect to the services by

28   establishing the sub-standard security practices and procedures described herein; by soliciting and

       CLASS ACTION COMPLAINT                            38
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 39 of 44 Page ID #:39



 1   collecting Plaintiffs’ and Class Members’ Sensitive Information with knowledge that the

 2   information would not be adequately protected; and by storing Plaintiffs’ and Class Members’

 3   Sensitive Information in an unsecure electronic environment in violation of HIPAA and

 4   California’s data breach statute, Cal. Civ. Code § 1798.81.5, which require Defendant to take

 5   reasonable methods of safeguarding the Sensitive Information of Plaintiffs and the Class

 6   Members.

 7            177.   In addition, Defendant engaged in unlawful acts and practices by failing to disclose

 8   the Data Breach in a timely and accurate manner, contrary to the duties imposed by Cal. Civ.

 9   Code § 1798.82 and Cal. Health & Safety Code §1280.15(b)(2).26

10            178.   As a direct and proximate result of Defendant’s unlawful practices and acts,

11   Plaintiffs and the Class Members were injured and lost money or property, including but not

12   limited to the price received by Defendant for the services, the loss of Plaintiffs’ and Class

13   Members’ legally protected interest in the confidentiality and privacy of their Sensitive

14   Information, nominal damages, and additional losses as described herein.

15            179.   Defendant knew or should have known that Defendant’s computer systems and

16   data security practices were inadequate to safeguard Plaintiffs’ and Class Members’ Sensitive

17   Information and that the risk of a data breach or theft was highly likely. Defendant’s actions in

18   engaging in the above-named unlawful practices and acts were negligent, knowing and willful,

19   and/or wanton and reckless with respect to the rights of Plaintiffs and the Class Members.

20            180.   Plaintiffs, on behalf of the Class, seek relief under Cal. Bus. & Prof. Code

21   § 17200, et seq., including, but not limited to, restitution to Plaintiffs and Class Members of

22   money or property that Defendant may have acquired by means of Defendant’s unlawful, and

23   unfair business practices, restitutionary disgorgement of all profits accruing to Defendant because

24

25
     26
        Ambry’s Notice of Privacy acknowledges its duty to report a breach of medical information to
26
     affected patients within five (5) business days.
27    https://www.ambrygen.com/assets/pdf/licenses/notice_of_privacy.pdf (last accessed Apr. 22,
     2020).
28

          CLASS ACTION COMPLAINT                        39
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 40 of 44 Page ID #:40



 1   of Defendant’s unlawful and unfair business practices, declaratory relief, attorneys’ fees and costs

 2   (pursuant to Cal. Code Civ. Proc. § 1021.5), and injunctive or other equitable relief.

 3                                             COUNT IX
                           Violation of California’s Unfair Competition Law,
 4                 Cal. Bus. & Prof. Code § 17200, et seq. – Unfair Business Practices
                         (On Behalf of Plaintiffs and the Nationwide Class)
 5

 6          181.    Plaintiffs restate and reallege paragraphs 1 through 93 as if fully set forth herein.

 7          182.    Defendant engaged in unfair acts and practices with respect to the services by

 8   establishing the sub-standard security practices and procedures described herein; by soliciting and

 9   collecting Plaintiffs’ and Class Members’ Sensitive Information with knowledge that the

10   information would not be adequately protected; and by storing Plaintiffs’ and Class Members’

11   Sensitive Information in an unsecure electronic environment. These unfair acts and practices were

12   immoral, unethical, oppressive, unscrupulous, unconscionable, and/or substantially injurious to

13   Plaintiffs and Class Members. They were likely to deceive the public into believing their Sensitive

14   Information were securely stored when it was not. The harm these practices caused to Plaintiffs

15   and Class Members outweighed their utility, if any.

16          183.    Defendant engaged in unfair acts and practices with respect to the provision of

17   services by failing to take proper action following the Data Breach to enact adequate privacy and

18   security measures and protect Plaintiffs’ and Class Members’ Sensitive Information from further

19   unauthorized disclosure, release, data breaches, and theft. These unfair acts and practices were

20   immoral, unethical, oppressive, unscrupulous, unconscionable, and/or substantially injurious to

21   Plaintiffs and Class Members. They were likely to deceive the public into believing their Sensitive

22   Information was securely stored, when it was not. The harm these practices caused to Plaintiffs

23   and the Class Members outweighed their utility, if any.

24          184.    As a direct and proximate result of Defendant’s acts of unfair practices, Plaintiffs

25   and Class Members were injured and lost money or property, including but not limited to the

26   price received by Defendant for the services, the loss of Plaintiffs’ and Class Members’ legally

27   protected interest in the confidentiality and privacy of their Sensitive Information, nominal

28   damages, and additional losses as described above.

       CLASS ACTION COMPLAINT                          40
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 41 of 44 Page ID #:41



 1          185.     Defendant knew or should have known that Defendant’s computer systems and

 2   data security practices were inadequate to safeguard Plaintiffs’ and Class Members’ Sensitive

 3   Information and that the risk of a data breach or theft was highly likely. Defendant’s actions in

 4   engaging in the above-named unlawful practices and acts were negligent, knowing and willful,

 5   and/or wanton and reckless with respect to the rights of Plaintiffs and Class Members.

 6          186.     Plaintiffs, on behalf of the Class, seek relief under Cal. Bus. & Prof. Code § 17200,

 7   et seq., including, but not limited to, restitution to Plaintiffs and Class Members of money or

 8   property that the Defendant may have acquired by means of Defendant’s unfair business practices,

 9   restitutionary disgorgement of all profits accruing to Defendant because of Defendant’s unfair

10   business practices, declaratory relief, attorneys’ fees and costs (pursuant to Cal. Code Civ. Proc.

11   § 1021.5), and injunctive or other equitable relief.

12                                               COUNT X
                 Violation of the California Confidentiality of Medical Information Act,
13                                      Cal. Civ. Code § 56, et seq.
                          (On Behalf of Plaintiffs and the Nationwide Class, or
14
                       alternatively, Plaintiff Cercas and the California Subclass)
15

16          187.     Plaintiffs restate and reallege paragraphs 1 through 93 as if fully set forth herein.

17          188.     Defendant is a provider of healthcare within the meaning of Civil Code

18   § 56.06(a) and maintains medical information as defined by Civil Code § 56.05.

19          189.     Plaintiffs and the Classes are patients of Defendant, as defined in Civil Code §

20   56.05(k).

21          190.     Defendant maintains personal medical information of Plaintiffs and the Classes.

22          191.     Defendant has misused and/or disclosed medical information regarding Plaintiffs

23   and the members of the Classes without written authorization compliant with the provisions of

24   Civil Code §§ 56, et seq.

25          192.     Defendant’s misuse and/or disclosure of medical information regarding the

26   Plaintiffs and the Classes constitutes a violation of Civil Code §§ 56.10, 56.11, 56.13, and 56.26.

27          193.     Plaintiffs and the Classes have suffered damages from the improper misuse as

28   detailed herein.

       CLASS ACTION COMPLAINT                           41
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 42 of 44 Page ID #:42



 1                                     PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiffs, on behalf of themselves and all Class Members, request

 3   judgment against the Defendant and that the Court grant the following:

 4          A.     An order certifying the Nationwide Class and California Subclass as defined

 5                 herein, and appointing Plaintiffs and their Counsel to represent the Class;

 6          B.     An order enjoining Defendant from engaging in the wrongful conduct alleged

 7                 herein concerning disclosure and inadequate protection of Plaintiffs’ and Class

 8                 Members’ Sensitive Information;

 9          C.     An award of compensatory, statutory, and punitive damages, in an amount to

10                 be determined;

11          D.     An award for equitable relief requiring restitution and disgorgement of the

12                 revenues wrongfully retained as a result of Defendant’s wrongful conduct;

13          E.     An award of reasonable attorneys’ fees, costs, and litigation expenses, as

14                 allowable by law; and

15          F.     Such other and further relief as this Court may deem just and proper.

16   Date: April 23, 2020                        Respectfully Submitted,

17

18
                                           By:     /s/ Daniel S. Robinson
19                                               Daniel S. Robinson (SBN 244245)
                                                 Wesley K. Polischuk (SBN 254121)
20                                               Michael W. Olson (SBN 312857)
                                                 ROBINSON CALCAGNIE, INC.
21                                               19 Corporate Plaza Drive
                                                 Newport Beach, CA 92660
22                                               (949) 720-1288; Fax (949) 720-1292
                                                 drobinson@robinsonfirm.com
23                                               wpolischuk@robinsonfirm.com
                                                 molson@robinsonfirm.com
24
                                                 Jean S. Martin (Pro Hac Vice Forthcoming)
25                                               jeanmartin@ForThePeople.com
26                                               Ryan J. McGee (Pro Hac Vice Forthcoming)
                                                 rmcgee@ForThePeople.com
27                                               MORGAN & MORGAN
                                                 COMPLEX LITIGATION GROUP
28                                               201 N. Franklin Street, 7th Floor

       CLASS ACTION COMPLAINT                        42
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 43 of 44 Page ID #:43



 1                                    Tampa, Florida 33602
                                      Telephone: 813-559-4908
 2                                    Facsimile: (813) 222-4795
 3
                                      M. Anderson Berry (SBN 262879)
 4                                    aberry@justice4you.com
                                      Leslie Guillon (SBN 222400)
 5                                    lguillon@justice4you.com
                                      CLAYEO C. ARNOLD,
 6                                    A PROFESSIONAL LAW CORPORATION
                                      865 Howe Avenue
 7                                    Sacramento, CA 95825
                                      Telephone: (916) 777-7777
 8                                    Facsimile: (916) 924-1829

 9
                                      Attorneys for Plaintiffs and the Proposed Classes
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT              43
 Case 8:20-cv-00791-CJC-KES Document 1 Filed 04/23/20 Page 44 of 44 Page ID #:44



 1                                   DEMAND FOR JURY TRIAL

 2          Plaintiffs hereby demand that this matter be tried before a jury.

 3

 4   Date: April 23, 2020                         Respectfully Submitted,

 5

 6                                        By:       /s/ Daniel S. Robinson
                                                  Daniel S. Robinson (SBN 244245)
 7                                                Wesley K. Polischuk (SBN 254121)
                                                  Michael W. Olson (SBN 312857)
 8                                                ROBINSON CALCAGNIE, INC.
                                                  19 Corporate Plaza Drive
 9                                                Newport Beach, CA 92660
                                                  (949) 720-1288; Fax (949) 720-1292
10                                                drobinson@robinsonfirm.com
                                                  wpolischuk@robinsonfirm.com
11                                                molson@robinsonfirm.com
12
                                                  Jean S. Martin (Pro Hac Vice Forthcoming)
13                                                jeanmartin@ForThePeople.com
                                                  Ryan J. McGee (Pro Hac Vice Forthcoming)
14                                                rmcgee@ForThePeople.com
                                                  MORGAN & MORGAN
15                                                COMPLEX LITIGATION GROUP
16                                                201 N. Franklin Street, 7th Floor
                                                  Tampa, Florida 33602
17                                                Telephone: 813-559-4908
                                                  Facsimile: (813) 222-4795
18
                                                  M. Anderson Berry (SBN 262879)
19
                                                  aberry@justice4you.com
20                                                Leslie Guillon (SBN 222400)
                                                  lguillon@justice4you.com
21                                                CLAYEO C. ARNOLD,
                                                  A PROFESSIONAL LAW CORPORATION
22                                                865 Howe Avenue
                                                  Sacramento, CA 95825
23                                                Telephone: (916) 777-7777
                                                  Facsimile: (916) 924-1829
24

25                                                Attorneys for Plaintiffs and the Proposed Classes

26

27

28

       CLASS ACTION COMPLAINT                         44
